--------------------------------------------------------------------------------

EXHIBIT 10.1
 

graphic [img001.jpg]    
Salvatore J. Guccione
President & Chief Executive Officer
Aceto Corporation • 4 Tri Harbor Court • Port Washington, NY 11050
(516) 478-9518 • sguccione@aceto.com

 
 
April 3, 2013


Douglas A. Roth
c/o Aceto Corporation
4 Tri Harbor Court
Port Washington, NY 11050


Re:           Enhanced Severance Protection


Dear Doug:


Because your efforts and commitment are vital to the continued operations of
Aceto Corporation, a New York corporation (the “Company”), we are pleased to
inform you that the Company will provide you with the enhanced severance
protection specified below.  Capitalized terms used, but not defined herein,
shall have the meanings ascribed thereto in that certain Change in Control
Agreement by and between you and the Company dated as of 2nd day of July, 2012
(the “Change in Control Agreement”).
 
If, prior to a Change in Control, your employment is terminated by the Company
without Cause (other than due to your Disability (as defined below)), in
addition to any Accrued Obligations (which shall be paid to you within ten (10)
days of your termination date) and any Other Benefits (such Other Benefits to be
paid or provided in accordance with the terms of the applicable plan, program or
policy in effect from time to time), the Company shall continue to pay your base
salary, at the rate then in effect, for the fifteen (15) month period following
the date of termination (the “Severance Period”) as severance (the “Severance”);
provided, that, any Severance payment otherwise payable to you hereunder during
the Severance Period shall be offset by any amounts earned by you through other
employment or consulting services during the Severance Period (such that, if you
were to find other employment or a consulting arrangement at or above your then
rate of base salary, the Severance payable hereunder would cease).
 
“Disability” shall mean your inability, due to physical or mental illness,
injury or incapacity, to substantially perform your duties and responsibilities,
with any legally required reasonable accommodation, for a total of ninety (90)
consecutive days or for a total of six (6) months (whether or not consecutive)
within any twelve (12) consecutive months.
 
 
 

--------------------------------------------------------------------------------

 
 
Douglas A. Roth
April 3, 2013
Page Two
 
The Severance shall be in lieu of any severance payable pursuant to the
Company’s Severance Policy, which you shall cease to be eligible to participate
in from and after the date hereof.  For the avoidance of doubt, in no event
shall you be entitled to receive Severance pursuant to this letter agreement in
the event your employment is terminated on or after the occurrence of a Change
in Control (in which case your right to receive severance, if any, shall be
governed by the Change in Control Agreement).
 
You hereby acknowledge and agree that the provisions of Section 9 (“Covenants”),
Section 10 (“Withholding Taxes”), Section 11 (“Scope of Agreement”) and Section
12 (“General Provisions”) of the Change in Control Agreement shall apply to this
letter agreement and are hereby expressly incorporated by reference.
 
Without limitation of Section 12(e) (“Compliance with Code Section 409A”) of the
Change in Control Agreement, (i) each payment of Severance hereunder is intended
to be treated as a separate payment, and (ii) each payment of Severance
hereunder that may be excluded from Section 409A of the Code either as
separation pay due to an involuntary “separation from service” or as a
short-term deferral will be excluded from Section 409A of the Code to the
maximum extent possible.  In addition, for purposes hereof and the Change in
Control Agreement (which is hereby amended by this sentence), no Change in
Control of the Company shall be deemed to occur unless the Change in Control
also constitutes a “change in control event” under Treasury Regulation Section
1.409A-3(i)(5).
 
Your hard work and dedicated service are greatly appreciated.


ACETO CORPORATION
 
 

By: /s/ Salvatore Guccione    
Salvatore J. Guccione
Chief Executive Officer
              Agreed & Accepted:                 /s/ Douglas A. Roth    
Douglas A. Roth
 

 